Citation Nr: 0424376	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart problems with 
hypertension secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches for the period beginning May 22, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
headaches for the period beginning September 21, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.  

The issue of entitlement to higher evaluations for headaches 
comes to the Board of Veterans' Appeals (Board) from a June 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which assigned a 
10 percent evaluation, effective May 22, 1998, for service-
connected headaches following a Board decision in May 2000.  
In a September 2002 rating decision, the RO increased the 
evaluation to 30 percent, effective September 21, 2000.  In 
light of the fact that the claim for an increased evaluation 
for headaches is on appeal following the initial evaluation 
assigned for this disability, the issues have been 
characterized as such on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, as the evaluations 
assigned by the RO in June 2000 and September 2002 are not 
the maximum evaluation available for this disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for heart 
problems with hypertension as secondary to service-connected 
PTSD comes before the Board from a September 2002 rating 
decision by the RO.  


FINDINGS OF FACT

1.  Competent medical evidence relates the veteran's 
hypertension to his service-connected PTSD.  

2.  For the period beginning May 22, 1998, the veteran's 
headache disorder demonstrates characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  

3.  For the period beginning September 21, 2000, the 
veteran's headaches demonstrate very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  Hypertension was caused or aggravated by the service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for an evaluation in excess of 10 percent is 
not warranted for the period beginning May 22, 1998 
toSeptember 20, 2000 for headaches.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003).  

3.  The criteria for an evaluation of 50 percent, but no 
more, is warranted for the period beginning September 21, 
2000 for headaches.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claims prior to the 
initial unfavorable agency decisions in June 2000 and 
September 2002.  However, upon review, the Board finds that 
the lack of such a pre-agency of original jurisdiction-
decision notice did not result in prejudicial error in this 
case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate a claim for secondary service 
connection in an February 2004 notification letter and a 
December 2003 notification letter for the higher evaluation 
claim.  The VA fully notified the veteran of what is required 
to substantiate such claims in these notification letters.  
In addition, the February 2004 supplemental statement of the 
case (SSOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letters and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
private medical treatment records, and witness statements.  
It does not appear that there are additional records that are 
necessary to proceed to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection Claim

The veteran is claiming service connection for heart problems 
with hypertension secondary to his service-connected PTSD.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2003).  

Certain chronic disabilities, including hypertension, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

Initially, the Board notes that there is no record of any 
heart problems or diagnosis of hypertension in service.  In 
addition, the first diagnosis of any heart problems in the 
record is in 2000, approximately 30 years following service.  
Furthermore, there is no medical evidence relating any 
current heart disorder or hypertension directly to service.  
Nevertheless, the veteran is asserted that his heart problems 
with hypertension are related to his service-connected PTSD.

Private medical records dated in July and August 2000 from 
Dr. Michael Salvia diagnosed the veteran as having atypical 
chest pain, congestive heart failure (mostly diastolic 
dysfunction), and hypertension.  VA examination report in 
December 2000 diagnosed the veteran as having hypertension 
and arteriosclerotic cardiovascular disease with stress 
thallium.  VA examiner further determined that the veteran's 
PTSD is a contributing factor to his hypertension and heart 
disease.  In an addendum opinion dated in July 2002, VA 
examiner stated that the veteran's diagnosed atypical chest 
pain without any significant abnormality on Nuclear Stress 
test is at least as likely as not contributed by his PTSD.  

In the September 2002 rating decision, the RO denied the 
veteran's service connection claim for heart problems with 
hypertension as secondary to his service-connected PTSD.  The 
RO's rationale was that although the VA examination report 
diagnosed the veteran as having hypertension and 
arteriosclerotic cardiovascular disease with stress thallium, 
the examiner's addendum report changed the diagnosis to 
atypical chest pain.  While VA examiner did attribute the 
veteran's atypical chest pain to his service-connected PTSD, 
the RO determined that atypical chest pain is not a disorder 
for VA purposes.  Therefore, without a heart disorder, the 
claim must be denied.  

Upon review, the RO is correct in noting that atypical chest 
pain is not a disease or disorder for VA compensation 
purposes.  38 C.F.R. § 3.303.  However, the Board does not 
find that the VA examiner changed the diagnosis of 
hypertension, but only the diagnosis of arteriosclerotic 
cardiovascular disease with stress thallium to atypical chest 
pain.  

The first diagnosis of arteriosclerotic cardiovascular 
disease appeared to be based on a review of Dr. Salvia's 
records, but on further reflection, the VA examiner deferred 
to Dr. Salvia's diagnosis of atypical chest pain in the 
addendum report.  The addendum report specifically refers to 
Dr. Salvia's findings that the veteran is concerned that 
stress may be aggravating his symptoms, a symptom that the VA 
examiner referenced in his diagnosis of arteriosclerotic 
cardiovascular disease.  However, nowhere in the addendum 
report was it directly stated or otherwise implied that the 
veteran no longer had hypertension.  Moreover, the VA 
examiner did not change his opinion that the veteran's PTSD 
is a contributing factor to his hypertension in the addendum.  
In fact, hypertension was not referenced in the addendum 
report.  In short, the Board concludes that the addendum 
report did not effect the December 2000 VA examiner's 
diagnosis of hypertension or opinion that the veteran's PTSD 
contributed to his hypertension. 

In light of the totality of evidence discussed above, the 
Board finds that the veteran's the veteran's hypertension is 
related to his service-connected PTSD.  The VA examiner's 
opinion is competent evidence as it was based upon 
examination of the veteran and review of his medical records.  
Moreover, there is no medical evidence of record to refute 
the professional medical opinion of the physician and there 
are no prevailing reasons to doubt the credibility or 
probative value of the physician's statement supporting the 
claim for hypertension.  Given the foregoing, the Board finds 
that the benefit of the doubt is resolved in favor of the 
veteran.  Accordingly, service connection is warranted for 
the veteran's hypertension.  Additionally, as noted above, 
atypical chest pain is not a disorder for VA purposes and 
therefore cannot be service-connected.  

Increased Rating Claim

In a May 2000 decision, the Board determined that the 
veteran's headache disorder is shown to be etiologically or 
causally related to his service-connected PTSD.  In a June 
2000 rating decision, the RO assigned a 10 percent 
evaluation, effective May 22, 1998.  The veteran appealed the 
assignment of the 10 percent evaluation, claiming that the 
severity of his service-connected headaches warrants a higher 
initial evaluation.  In a September 2002 rating decision, the 
RO increased the evaluation from 10 to 30 percent, effective 
September 21, 2000.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The RO rated the veteran's service-connected headaches under 
the provisions of Diagnostic Code 8100.  38 C.F.R. § 4.124a.  
Under this diagnostic code, migraine headache disorders with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrants a 10 percent disability 
evaluation.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrant a 30 percent disability 
evaluation.  Migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  It is 
important to note that the applicable rating criteria link 
the disability evaluation for migraine headaches to two 
elements: severity and frequency.  It is not sufficient to 
demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character.

The Board notes that there is neither evidence nor argument 
that the veteran's non-migraine headaches are the result of a 
head injury or brain trauma to warrant consideration of 38 
C.F.R. § 4.124a, Diagnostic Code 8045 or 38 C.F.R. § 4.130, 
Diagnostic Code 9304.

May 22, 1998 to September 20, 2000

Although it is clear from the record that the veteran has a 
headache disorder, the frequency of prostrating attacks prior 
to September 21, 2000 is less clear.  VA examination report 
dated in July 1998 noted that the veteran stated that before 
taking his blood pressure medication two years prior, his 
headache attacks would occur once a week.  His headache 
attacks now occur about one time per month.  In contrast, 
private medical record from Dr. Rosa J. Bell dated in January 
2001 indicated that the veteran noticed that his headache 
attacks used to occur once every two to three months, but has 
increased to weekly attacks within the past three to four 
months.  In order to resolve the conflicting reports of the 
frequency of these prostrating headache attacks, the Board 
also reviewed the reported duration of these headache 
attacks.

VA examination report in July 1998 indicated that the veteran 
claimed the duration of the headaches was sometimes two to 
three days, but usually two days.  Furthermore, he complained 
of losing nine to ten days from work because of headaches.  
Yet in an April 1998 private medical report from Dr. John A. 
Jernigan, Dr. Jernigan stated that the veteran missed about 
four to five days out of the year because of headache attacks 
and that these headache attacks were quite severe and 
debilitating at times.  

Upon review, the statements in Dr. Bell's medical report that 
the veteran experienced prostrating headache attacks once 
every two to three months are supported by the April 1998 
medical statement from Dr. Jernigan that the veteran missed 
about four to five days out of the year because of 
prostrating headache attacks.  Even assuming that the veteran 
missed only one day per attack, that would be five attacks 
per year, which is consistent with Dr. Bell's medical report 
of once every two to three months.  However, there appears to 
be no corroborating evidence showing that the veteran's 
prostrating headache attacks prior to July 21, 2000 were as 
frequent as once a month, as stated in the VA examination 
report in July 1998.  As such, the preponderance of the 
competent medical evidence supports the conclusion that the 
veteran's headache attacks averaged one in two months over 
the last several months.  Therefore, the preponderance of the 
evidence is against a finding that the criteria for a rating 
in excess of 10 percent from May 22, 1998 through September 
20, 2000 have been met.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximately balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

On or After September 21, 2000

Review of the medical evidence demonstrates that severity of 
his headache attacks increased from September 21, 2000.  
Private medical record from Dr. Jernigan dated September 21, 
2000 indicated that the veteran experienced severe headaches 
that lasted two to three days in a row.  

VA examination report dated in December 2000 noted that the 
veteran claimed his headache attacks were associated with 
light photophobia, visual disturbances, nausea and vomiting.  
These symptoms last a few hours per attack.  To alleviate the 
symptoms, the veteran lied down and also took medication, but 
claimed that the medication did not help.  The veteran 
claimed that they increased in intensity over the years.  

Private medical record from Dr. Bell dated in January 2001 
indicated that the veteran's headaches started at a 5 out of 
10 on the pain scale of 1 to 10 and then quickly escalate to 
a 10 out of 10 over a matter of minutes.  His symptoms 
included scintillating scotomas, nausea and vomiting, 
photophobia, and phonphobia.  In a January 2003 report, Dr. 
Bell noted that the veteran's new medication of Ultram helped 
decrease the pain from an 8 out of 10 to 6 out of 10 on pain 
scale, but that the severity returns after the medication 
wears off.  

VA examination report dated in December 2003 indicated that 
the veteran's headache attacks last one-and-a-half days.  
Pain level is an 8 out of 10 and associated with weakness, 
vomiting, and fatigue.  His symptoms are alleviated by laying 
down.  The examiner noted that the veteran is unable to do 
anything when these attacks occur.  He has shaking in the 
hands and arms and the shaking occurs every time he has a 
heachache.  

With respect to the frequency of these reportedly severe, 
prostrating headache attacks, the private medical records 
from Dr. Bell and Dr. Jernigan and VA examination reports 
dated in December 2000 and December 2003 all indicate that 
the veteran complained of headache attacks occurring three to 
four times per month. Additionally, the veteran stated that 
he had to take 2-3 days per week off of work if the headache 
medicine did not work and that he missed work due to 
headaches even when the medicine did work.  There are also 
witness statements that the veteran's service-connected 
headache disorder interferes with his employment.  

The Board finds that three to four severe, prostrating 
headache attacks per month, particularly when such episodes 
last up to two days, more nearly approximates the criteria 
for a 50 percent evaluation.

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that a 50 percent 
evaluation for migraine headaches is warranted from September 
21, 2000.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  
This represents the maximum available schedular evaluation.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been hospitalized for his 
service-connected headache disorder.  There is competent 
evidence in the medical records and from witness statements 
that the veteran's service-connected headache disorder 
interferes with his employment.  Specifically, the veteran 
uses his sick leave due to headaches.  However, the currently 
assigned schedular disability evaluations for this disorder 
contemplates interference with employment.  Furthermore, a 
lay statement from the veteran's employer dated in April 2002 
indicates that that he has been the veteran's supervisor for 
the past 13 years and that the veteran is an outstanding 
employee that does not abuse his leave.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected headache disorder, and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the veteran has an 
"exceptional or unusual" disorder such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.



ORDER

Service connection for hypertension is granted.  

An evaluation in excess of 10 percent for the period from May 
22, 1998 to September 20, 2000 for headaches is denied.  

A 50 percent evaluation for headaches is granted for the 
period on or after September 21, 2000, subject to applicable 
criteria governing the payment of monetary benefits.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



